       Case 1:20-cv-05602-LGS-KNF Document 16 Filed 08/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANTHONY ZAPPIN,
                           Plaintiff,
                                                                     20-CV-5602 (LGS)
                    -against-
                                                                           ORDER
J. RICHARD SUPPLE, JR., et al.,

                           Defendants.


LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, pro se Plaintiff has filed an Amended Complaint (Dkt. No. 11);

       WHEREAS, Plaintiff has filed a motion, requesting that the U.S. Marshals Service effect

service, as Plaintiff has been granted permission to proceed in forma pauperis (Dkt. No. 13). It

is hereby

       ORDERED that to allow Plaintiff, who is proceeding in forma pauperis, to effect service

on Defendants through the U.S. Marshals Service, the Clerk of Court is instructed to send

Plaintiff one U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for

each Defendant. Within thirty days of the date of this Order, Plaintiff must complete a USM-285

form for each Defendant and return the forms to the Court. If Plaintiff does not wish to use the

Marshals Service to effect service, Plaintiff must notify the Court in writing within thirty days of

the date of this Order and request that a summons be issued directly to Plaintiff. If within thirty

days, Plaintiff has not returned the USM-285 forms or requested a summons, under Rule 41(b) of

the Federal Rules of Civil Procedure, the Court may dismiss this action for failure to prosecute.

Upon receipt of the completed USM-285 forms, the Clerk of Court shall issue a summons and


                                                 1
       Case 1:20-cv-05602-LGS-KNF Document 16 Filed 08/27/20 Page 2 of 2




deliver to the Marshals Service all of the paperwork necessary for the Marshals Service to effect

service upon each Defendant. It is further

        ORDERED that regardless of the method of service Plaintiff chooses, Plaintiff must

effect service within 120 days of the date the summons is issued. It is Plaintiff’s responsibility to

inquire of the Marshals Service whether service has been made and, if necessary, to request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012), cert.

denied, 133 S. Ct. 655 (2012). If within 120 days of issuance of the summons, Plaintiff has not

made service or requested an extension of time in which to do so, under Rules 4(m) and 41(b) of

the Federal Rules of Civil Procedure, the Court may dismiss this action for failure to prosecute.

It is further

        ORDERED that this action will be referred to Judge Fox for the purposes of general pre-

trial and dispositive motions. A separate referral will issue.

        The Clerk of Court is respectfully directed to (1) mail a copy of this Order to the pro se

Plaintiff, together with an information package and the USM-285 forms, (2) close Docket No. 13

and (3) re-open this action.

        SO ORDERED.

Dated: August 26, 2020
       New York, New York




                                                  2
